DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 11/16/2022.
Claims 1-5, 8-12, 14-18, and 20 have been amended.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a new reference has been applied to teach the amendments filed 11/16/2022.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi et al. (US 2021/0053580 A1), hereinafter Horiguchi, in view of Official Notice.
Claim 1
Horiguchi discloses the claimed method for determining control operations for an autonomous vehicle (see Figure 3), the method comprising: 
in response to an autonomous vehicle entering an autonomous driving mode (see ¶0044, regarding that microcomputer 21 executes the processing of Figure 3 while the automatic drive ECU 2 is in operation), repeatedly performing at a predefined interval (see ¶0045, regarding that step S4 to S6 is continued until the operation of the automatic drive ECU 2 is finished):
receiving, by an operational model, an operational model input (i.e. sensor detection value from each of first sensor 11 and second sensor 12) based on video data from one or more cameras of an the autonomous vehicle (see ¶0044, with respect to step S4, regarding sensor fusion processing, where the sensor fusion processing unit 4 receives input of a sensor detection value from each of the first sensor 11 and second sensor 12, as described in ¶0029, with respect to Figure 2, where the first sensor 11 and second sensor 12 are defined as cameras in ¶0026);
determining, by the operational model, based on the operational model input, a current environmental state (i.e. own vehicle surrounding map) and a predicted environmental state (i.e. surrounding object prediction map) corresponding to a future time (see ¶0044, with respect to step S5, regarding behavior prediction processing, where an own vehicle surrounding map 7 at time T is input to behavior prediction unit 5, so as to output surrounding object prediction map (future value) 8 in which the behavior of the target object at the time T+1 is predicted, as described in ¶0029-0030, with respect to Figure 2);
determining, by a rules module (i.e. abnormal position determination unit 104) and based on a differential between the current environmental state and a previously predicted environmental state corresponding to a same time as the current environmental state, one or more control operations for the autonomous vehicle, wherein the differential is provided as input to the rules module (see ¶0044, with respect to step S6 of Figure 3, regarding own vehicle trajectory plan processing, where the difference of the surrounding object prediction map 8 at time T+1 calculated at time T and own vehicle surrounding map 9 at time T+1 is used in second comparison unit 103 to determine accuracy in the abnormal determination unit 104 for executing controls in ECU 3, as described in ¶0035-0041, with respect to Figure 2; ¶0071, regarding that at a start time, verification does not exist); and 
executing the one or more control operations by the autonomous vehicle (see ¶0044-0045, with respect to step S7 of Figure 3, regarding the operation of the ECU, where operations include various types of controls, such as slowing down so as to safely stop the vehicle, as described in ¶0041).
In light of ¶0071, the second iteration of the method of Horiguchi is applied to the claim language, in which an own vehicle surrounding map at time T+1 (i.e. “current environmental state”) is used to generate a surrounding object prediction map at time T+2 (i.e. “predicted environmental state corresponding to a future time”), where own vehicle surrounding map at time T+1 is compared to the surrounding object prediction map at time T+1 (i.e. “previously predicted environmental state corresponding to a same time as the current environmental state”) calculated at time T and stored in prediction storage unit 101 for input to the second comparison unit 103.
The claimed operational model may be reasonably taught by the combination of the sensor fusion unit 4 and behavior prediction unit 5, in light of the claimed functions of the operational model. The combination of the sensor fusion unit 4 and behavior prediction unit 5 reasonably acts as a “model,” in that predictions are made from sensor values. 
First sensor 11 and second sensor 12 taught as cameras in ¶0026 of Horiguchi inherently provide video data, given that the sensors are monitored continuously, as depicted in Figure 3, and therefore, a series of images may reasonably teach “video data,” under the broadest most reasonable interpretation. However, if this this feature is not clearly inherently taught by Horiguchi, it would be capable of instant and unquestionable demonstration to modify the data provided from the cameras of Horiguchi to be video data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data provided by the cameras of Horiguchi to be video data, in light of Official Notice, with the predictable result of providing a type of data that provides continuous monitoring and is well known in the art to be generated by cameras. 
Claim 2, 9, and 15
Horiguchi further discloses that the operational model input comprises the video data (see ¶0044, with respect to step S4, regarding sensor fusion processing, where the sensor fusion processing unit 4 receives input of a sensor detection value from each of the first sensor 11 and second sensor 12, as described in ¶0029, with respect to Figure 2, where the first sensor 11 and second sensor 12 are defined as cameras in ¶0026), as discussed in the rejection of claim 1, and one or more motion vectors associated with the video data (see ¶0049, regarding first sensor 11 and second sensor 12 detects moving speed information of an own vehicle surrounding object, so as to extrapolate a future position, as described in ¶0051). Given that the moving speed information is used to extrapolate a future position, it is clear that directional information is provided in the moving speed information.
Claims 3, 10, and 16
Horiguchi further discloses generating, by a motion estimation module (i.e. first sensor 11 and second sensor 12), based on the video data, the one or more motion vectors (see ¶0049, regarding first sensor 11 and second sensor 12 detects moving speed information of an own vehicle surrounding object, so as to extrapolate a future position, as described in ¶0051), wherein the rules module is configured to accept, from the motion estimation model, an input associated with the one or more motion vectors (see Figure 2, depicting the abnormal position determination unit 104 receiving comparison results 105, 106, based on the signals from the first sensor 11 and second sensor 12). The “input associated with the one or more motion vectors” may be reasonably interpreted as the comparison results, due to the dependence of the comparison results on the signals from the sensors.
Claims 5, 12, and 18
Horiguchi further discloses normalizing the video data (see ¶0029, regarding that the times of a plurality of pieces of sensor information is synchronized by integration processing on sensor detection values from first sensor 11 and second sensor 12). Synchronization is a known method of normalizing video data.
Claim 6
Horiguchi further discloses storing the predicted environmental state in a cache (see ¶0030, regarding surrounding object prediction map 8 is stored in the prediction storage unit 101). 
Claims 7, 13, and 19
Horiguchi further discloses loading the previously predicted environmental state from the cache (see ¶0032, regarding prediction storage unit 101 temporarily stores the surrounding object prediction map 8 and outputs at an appropriate timing for comparison with the surrounding object map 9, as described in ¶0035).
Claim 8
Horiguchi discloses the claimed apparatus for determining control operations for an autonomous vehicle (see Figures 1 and 2), the apparatus configured to perform the steps discussed in the rejection of claim 1.
Claim 14
Horiguchi discloses the claimed autonomous vehicle for determining control operations for an autonomous vehicle (see ¶0022), comprising an apparatus (see Figures 1 and 2) configured to perform the steps discussed in the rejection of claim 1.
Claim 20
Horiguchi discloses computer program product disposed upon a non-transitory computer readable medium (see ¶0024), the computer program product comprising computer program instructions for determining control operations for an autonomous vehicle system modality switching in an autonomous vehicle (see ¶0041) that, when executed, cause a computer system of the autonomous vehicle to carry out the steps discussed in the rejection of claim 1.
Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi in view of Moustafa et al. (US 2022/0126863 A1), hereinafter Moustafa.
Claims 4, 11, and 17
Horiguchi does not further disclose that determining the one or more control operations comprises: 
providing, as another input to the rules module, the one or more motion vectors; 
determining, by the rules module, in response to the one or more motion vectors satisfying one or more conditions, the one or more control operations independent of the differential.  
However, it would be obvious to incorporate this feature into the system of Horiguchi, due to its operation as being claimed independent of the differential.
Moustafa teaches a similar method for determining control operations for an autonomous vehicle (see Figures 6-9), so as to provide, as an input to planning system 604 (similar to the rules module taught by Horiguchi), velocity vectors (similar to the one or more motion vectors taught by Horiguchi) (see ¶0075, with respect to Figure 6) and determine, by the planning system 604, in response to the velocity vectors satisfying one or more conditions, a plan of action for actuation system 606 (similar to the one or more control operations taught by Horiguchi) (see ¶0075-0078, regarding that the environment model that includes dynamic information about the environment, such as velocity vectors, is fed into planning system 604, for use in constructing a plan of action to the predicted behavior of these conditions according to social norms associated with the environmental model, which is provided to actuation system 606 to make the car act on the plan).
Since the systems of Moustafa and Horiguchi are directed to the same purpose, i.e. determining control operations for an autonomous vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Horiguchi, such that determining the one or more control operations comprises providing, as another input to the rules module, the one or more motion vectors, and determining, by the rules module, in response to the one or more motion vectors satisfying one or more conditions, the one or more control operations independent of the differential, in light of Moustafa, with the predictable result of further implementing the known strategy of “sense, plan, act” into the autonomous vehicle control system for responding to dynamic information about the environment, such as moving objects on the road (¶0075 of Moustafa).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661